Title: To Thomas Jefferson from Lewis Littlepage, 23 December 1801
From: Littlepage, Lewis
To: Jefferson, Thomas


          
            Sir,
            City of Washington—23d. Decembr. 1801.
          
          The state of my health deprives me of the pleasure I had promised to myself in seeing you this evening. Tomorrow I shall set out for Virginia and entreat you to have the condescention to take charge of the enclosed paper, until you hear further from me.—Should any letters to me arrive under your address, either by the indescretion of persons with whom I am little acquainted, or by my directions to a very few friends, both here and in Europe, I hope you will have the goodness to address them to me under cover to the Reverend James Stevenson, Fredericksburg, Virginia.
          I have the honor to be with the highest respect, and permit me to add every sentiment of personal esteem and attachment
          Sir, your most obedient humble Servant
          
            Lewis Littlepage.
          
        